DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 6 are indefinite because said cutting slots in said first jaw doesn’t extends from said leading edge of said first jaw toward said pivot point but rather at an angle relative to the longitudinal axis of the pivot point. Claims 5 and 8 have similar situation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Esterkin (2015/0188272 A1).
Esterkin discloses the invention including:
Claim 1; a pair of pliers (see Fig. 1) including a pair of handles 12 and 14 each being pivotally coupled together at a pivot point 16 and a pair of jaws 24 and 28, each of said jaws being urgeable together when said pliers are closed, each of said jaws having a plurality of cutting slots (see Fig. 5) being integrated therein, said cutting slots in each of said jaws being arranged into a plurality of pairs of cutting slots (see Fig. 5), each of said pairs of cutting slots being aligned with each other, each of said pairs of cutting slots forming a hole (see Fig. 5) when said jaws are closed wherein said hole is configured to have a wire positioned therein, said hole formed by each of the cutting slots having a unique diameter (see para. 0030) with respect to each other wherein said hole formed by each of said pairs of cutting slots is configured to accommodate a unique gauge of wire with respect to each other, each of said cutting slots being sharpened for cutting insulation on the wire, said cutting slots (42, 44, 46, 48, 50, 52, 92, 94, 96, 98,100, 102) in each of said jaws being positioned on a leading edge (see Fig. 1) of said jaws thereby facilitating said pair of pliers to be pulled toward a user when the user is stripping the insulation from the wire wherein said pliers are configured to enhance ergonomics with respect to conventional wire strippers.
Claim 2; wherein each of said jaws is curved (see the curved section between element 26 and 28 in Fig. 1) between said leading edge and said pivot point such that said leading edge of each of said jaws is directed toward each other, each of said jaws having an outwardly facing surface 24 and 28 with respect to each other; and said pair of jaws includes a first jaw and a second jaw.
Claims 3 and 6; wherein each of said cutting slots in said first jaw extends from said leading edge of said first jaw toward said pivot point, each of said cutting slots on said first jaw having a bounding edge (see Fig. 5), said bounding edge of each of said cutting slots on said first jaw being convexly arcuate (see Fig. 5) with respect said leading edge of said first jaw.
Claims 4 and 7; wherein said cutting slots on said first jaw are spaced apart from each other and being distributed along said leading edge of said first jaw (see Fig. 5), said bounding edge of each of said cutting slots being sharpened (see para. 0006) for cutting the insulation.
Claims 5 and 8; wherein said outwardly facing surface of said first jaw has a plurality of depressions (see Fig. 5) each extending inwardly therein, each of said depressions being aligned with a respective one of said cutting slots on said first jaw, each of said depressions extending from said respective cutting slot toward said pivot point.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esterkin (2015/0188272 A1) in view of Murg (10,700,500 B2).
Esterkin discloses the invention substantially as claimed except for and indicia comprising numbers.  However, Murg teaches the use of an indicia comprising numbers (see Fig. 5) for the purpose of indicating the size of the gauge. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Esterkin by providing the above limitation as taught by Murg in order to obtain a device that indicating the size of the gauge. Regarding claim 10, the rest of the limitations has been cited in the 102 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Wollert et al. teaches the use of pliers with a slot at the front edge (see Fig. 1).
Yamazaki et al. teaches the use of pliers with a slot at the front edge (see Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724